USDC IN/ND case 1:17-cr-00016-HAB-SLC document 95 filed 04/06/21 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

UNITED STATES OF AMERICA                      )
                                              )
v.                                            )       Cause No. 1:17-CR-16-HAB
                                              )
TIMOTHY HARRIS                                )

                                    OPINION AND ORDER

       This matter comes before the Court on Defendant’s Motion for Compassionate Release or

Sentence Reduction (ECF No. 88). The Government responded on March 15, 2021, (ECF No. 91)

and the time for a reply has passed. Because the Defendant failed to demonstrate he exhausted his

administrative remedies, his quest for compassionate release must be denied.

       For most of the life of the COVID-related compassionate release phenomenon, there was

considerable confusion as to whether exhaustion of remedies was jurisdictional, a claims-

processing rule, or wholly unnecessary. That confusion was resolved, at least in this circuit, by the

Seventh Circuit’s decision in United States v. Sanford, 986 F.3d 779 (7th Cir. 2021). There, the

Court answered affirmatively the question of “whether the exhaustion requirement is a mandatory

claim-processing rule and therefore must be enforced when properly invoked.” Id. at 782 (original

emphasis). Where, as here, the Government raises exhaustion as a defense (see ECF No. 91 at 6–

9), a defendant must demonstrate that he has presented his request for release to the warden at his

facility, and either: (1) he has exhausted administrative appeals (if the request was denied); or (2)

he has waited “30 days from the receipt of such a request by the warden of the defendant’s facility”

to seek relief from the Court. 18 U.S.C. § 3582(c)(1)(A).

       Here, Defendant has not demonstrated that he requested compassionate release from the

Warden at FCI Terre Haute, where he is presently incarcerated. Indeed, the Defendant indicates in
USDC IN/ND case 1:17-cr-00016-HAB-SLC document 95 filed 04/06/21 page 2 of 2


his motion that at the time he petitioned the Court he had only been at FCI Terre Haute for 22 days.

Thus, it is an impossibility that Defendant made application to the Warden and waited the requisite

30 days for a response. Further, Defendant has not submitted anything to the Court demonstrating

that he made application to the Warden, the Warden denied his request, and he has pursued all the

administrative appeals available to him before petitioning the Court. Accordingly, the Court cannot

conclude from Defendant’s motion that he has met the threshold exhaustion requirement.

       Unless and until Defendant exhausts his remedies and demonstrates that exhaustion, the

Court cannot consider the merits of his compassionate release request. Therefore, his motion

requesting compassionate release (ECF No. 88) is DENIED.

       SO ORDERED on April 6, 2021.

                                               s/ Holly A. Brady
                                              JUDGE HOLLY A. BRADY
                                              UNITED STATES DISTRICT COURT




                                                 2
